Alimony allowed without regard to the husbaud’s income alone, the illness of the wife requiring extraordinary expenses.Upon a petition for an increase of alimony, it appeared that the parties were divorced a mensa et thoro in 1826, on the application of the wife, and 30 dollars a year allowed as alimony ; that she was now afflicted with a disease which rendered her unable to labor for her support, and occasioned extraordinary expenses to nearly the whole amount of the alimony; that her children were not able to support her, although they had contributed for that purpose ; that in the opinion of her physician she could not live longer than a year; that the husband’s real estate was worth about 2100 dollars, and his personal 300, and that his debts amounted to about 600 ; and that his income from the real estate was about 42 dollars, and from his labor about as much more.Costs for the petitioner.2 See Revised Stat. c. 76, § 31, 36. See Revised Stat. c. 76, § 37.